Opinion issued March 10, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00767–CV




JAMAK NAZARI, Appellant

V.

THE GAP, Appellee




On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2002-65569




MEMORANDUM OPINIONAppellant Jamak Nazari has not timely filed a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant Jamak Nazari did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          We dismiss the appeal for want of prosecution for failure to timely file a brief. 
We deny all pending motions.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Bland.